Citation Nr: 0021473	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-07 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease at multiple levels of the back, a hip disability, and 
a thigh disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1957 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDING OF FACT

The claims of entitlement to service connection for 
degenerative disc disease at multiple levels of the back, a 
hip disability, and a thigh disability are not supported by 
cognizable evidence showing that they are plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for 
degenerative disc disease at multiple levels of the back, a 
hip disability, and a thigh disability are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

A review of the service medical records discloses that in 
December 1958 the veteran sustained a contusion to his right 
hip and thigh due to a parachute jump.  It was noted that he 
and another jumper collided which caused the veteran to land 
hard on the ground.  Radiographic reports of the right hip, 
femur, and pelvis revealed no fracture.  

The veteran was hospitalized for a period of five days.  He 
was put on temporary restricted duty.  Following his 
hospitalization he underwent physical therapy which included 
range of motion exercises to the right hip and abduction 
exercises to the joint.  

In February 1960 the veteran was seen for abrasions to his 
back due a motor vehicle accident.  The March 1960 separation 
revealed a normal spine and musculoskeletal system, as well 
as normal lower extremities.  

Medical records from Fayetteville Diagnostic Clinic, LTD., 
dated in October 1996 show the veteran was seen with 
complaints of arthritis.  At that time, he reported that he 
was diagnosed with "arthritis," following an industrial 
accident in 1995.  He reported that following the accident he 
experienced increased pain and stiffness in his spine, which 
interfered with his daily activities.  He also reported pain 
in his hands, elbows, neck, and left hip.  A musculoskeletal 
examination revealed diminished internal rotation of both 
hips.  The assessment was non-inflammatory musculoskeletal 
pain syndrome.  Follow-up visits dated from November 1996 to 
January 1997 show significant Heberden's nodes, but no other 
acute or chronic synovitis.  The examiner suspected 
osteoarthritis more diffusely although the findings on 
examination were in the distal interphalangeal joints.  

Private medical records dated from April 1995 to October 1996 
show that the veteran was seen with complaints of back pain, 
bilateral hip discomfort of almost a tingling sensation on 
the left aspect of the upper thigh, as well as neck pain, 
bilateral elbow pain, and wrist and hand discomfort.  He 
reported an inservice injury to his right hip due to a 
parachute jump.  He also reported an inservice motor vehicle 
accident with no severe injuries.  He also reported two post 
service motorcycle accidents.  Additionally, he reported a 
1983 industrial accident.  The impressions were degenerative 
joint disease and degenerative disc disease of the lumbar 
spine.  The July and October 1996 examinations show that he 
was doing fairly well.

A radiographic report of the lumbar spine taken in April 1995 
revealed degenerative disc disease of multiple levels and 
facet joint disease at L4-5 and L5-S1, anterior osteophytes.  

Private medical records dated from July to September 1997 
show that the veteran was treated for an abrasion and 
contusion of the right sacro-iliac.  

A radiographic report of the lumbosacral spine taken in 
September 1998 revealed lumbar scoliosis, indicative of 
underlying muscular spasm with moderately advanced sclerosis 
affecting 2 apophyseal joints and moderately advanced 
spondylitic changes affecting the anterior and antero-lateral 
margins of upper four lumbar levels.  

An unenhanced computed tomography (CT) scan of the 
lumbosacral spine taken in September 1998 revealed 
degenerative change involving all five levels of the 
lumbosacral spines.  

A September 1998 private medical statement shows the veteran 
was evaluated for his back disability.  The veteran reported 
that a tree had fallen on his back a year earlier, and his 
back had not been well since.  He also reported that thirty 
years earlier he was involved in a parachute injury.  On 
examination, there was limited motion.  There was no motor or 
sensory deficit.  X-rays showed extensive degeneration of the 
lumbar discs.  

Pertinent Law and Regulations

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999). 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table). 

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not require 
any type of special or written documentation, such as being 
recorded in an examination report, either contemporaneous to 
service or otherwise, for purposes of showing that the 
condition was observed during service or during the 
presumption period.  Id. at 496-97.  

However, medical evidence is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.

In the case of a chronic disease, service connection also may 
be established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resoling each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 191); 38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims of entitlement to service connection for back, 
hip, and thigh disabilities must be denied as not well 
grounded.

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.


Degenerative disc disease at multiple levels of the back

Service medical records show treatment for an abrasion to the 
back due to a motor vehicle accident.  On examination for 
separation in March 1960,\ the spine and musculoskeletal 
system were reportedly normal.  

The medical evidence shows that the veteran has avascular 
necrosis of the right hip, and degenerative disc disease at 
multiple levels of the back.  As a lay person the veteran is 
competent to provide evidence of the back symptoms that he 
experienced during service.  In addition, the service medical 
records document complaints and clinical findings pertaining 
to the back.  The Board finds, therefore, that the first and 
second Caluza elements have been satisfied.  

The veteran has not, however, provided any competent medical 
evidence showing that the currently diagnosed back disability 
is related to the claimed in-service injury.  The veteran's 
assertions to that effect are not probative because he is not 
competent to provide evidence of the etiology of a medical 
disorder.  Grottveit, 5 Vet. App. at 93.  The competent 
medical evidence does not provide any etiology for the 
veteran's current back disability.  

Although the veteran has on numerous occasions told his 
physicians that he experienced an in-service injury to his 
back, the physician's recording of that assertion does not 
constitute medical evidence of a nexus to service.  See 
Grover v. West, 12 Vet. App. 109 (1999) (evidence that is 
simply information recorded by a medical examiner, unenhanced 
by any medical comment by that examiner, does not constitute 
competent medical evidence of a nexus).  

The Board finds, therefore, that the third Caluza element has 
not been satisfied, and that the claim of entitlement to 
service connection for degenerative disc disease at multiple 
levels of the back is not well grounded.  See Wade v. West, 
11 Vet. App. 302 (1998) (a claim for service connection is 
not well grounded in the absence of medical evidence of a 
nexus between the in-service disease or injury and the 
current disability).


Hip disability

While osteoarthritis is considered a chronic disease within 
the meaning of 38 C.F.R. § 3.307(a), there is no competent 
evidence that arthritis of hip was present during service or 
within one year following separation from service.  

The veteran has reported that he was diagnosed with arthritis 
in 1995, approximately thirty-five years after service.  
Thus, the veteran's hip disability cannot be service 
connected on a presumptive basis under 38 C.F.R. § 3.309.

The earliest mention of musculoskeletal symptoms was during a 
private examination related to the 1995 job-related injury.  
The earliest medical diagnosis of arthritis recorded in the 
claims file was in 1996.  There is no medical evidence 
linking this arthritic condition to service.  The veteran's 
statements are the only evidence linking his current 
condition to service.  As a lay person, the veteran is not 
competent to offer an opinion as to medical causation. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, 
the third Caluza element has not been satisfied.  Caluza, 7 
Vet. App. at 506.  

The veteran has asserted that his current hip disability is 
related to the 1958 inservice parachute accident.  In this 
regard, the Board notes that the service medical records show 
he was treated for a right hip contusion without permanent 
residuals.  For his part, the veteran has not asserted that 
he has had a continuity of symptomatology since service.  


Nevertheless, competent medical evidence would be needed to 
link the finding of arthritis to any reported symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Sacks; Savage 
supra.   In the absence of competent medical evidence of a 
nexus between the inservice parachute accident and a current 
disability, the claim for service connection for a hip 
disability is not well grounded.  

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well-grounded claim, as imposed by 38 U.S.C.A. § 5107(a).  
The claim on appeal, therefore, must be denied.  


Thigh disability

In the instant case the service medical records show that the 
veteran was treated for a contusion to the right thigh.  
Post-service medical evidence is silent for treatment or 
diagnosis of a right thigh disability.  The Board notes that 
the veteran has reported a tingling sensation in the upper 
left thigh.  

In order to satisfy the requirement of a current disability, 
there must be competent evidence that the disability is 
symptomatic at the time of application for service 
connection.  Gilpin v. West, 155 F.3d 1353, 1355-6 (Fed. Cir. 
1998).  

In this case there is no evidence of residuals of inservice 
injury to the right thigh at the time of the veteran's 
current claim or thereafter.  There is no competent medical 
evidence of record linking the post service reported left 
thigh symptomatology to a disease or injury of service 
origin.  

In the absence of competent evidence of a current disability 
of either thigh linked to service on the basis of competent 
medical authority, the claim is not well grounded.




As to all three disabilities at issue, the veteran has argued 
that he has back, hip, and thigh disabilities due to his 
service.  His own opinions and statements will not suffice to 
well ground his claims.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or a medical opinion, which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has back, hip, and thigh disabilities related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
that existence of any other evidence that has not already 
been requested and/or obtained that would well ground his 
claims.  38 U.S.C.A. § 5103(a) (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Reg. 1997).

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for degenerative disc disease at multiple levels of the back, 
a hip disability, and a thigh disability, are not well 
grounded, the doctrine of reasonable doubt has no application 
to his claims.


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for degenerative disc 
disease at multiple levels of the back, a hip disability, and 
a thigh disability, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

